DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sukegawa et al. (2017/0278759).
In reference to claim 1, Sukegawa et al. teaches a method of processing a plate-shaped workpiece, comprising the steps of sticking a protective member, T, to a face side of the workpiece, W, holding the face side of the workpiece on a holding surface of a chuck table with the protective member interposed therebetween, such that a reverse side of the workpiece which is opposite the face side thereof is exposed, (pp 
In reference to claims 2 and 3, wherein a planarity of the reverse side of the workpiece is increased in the step of treating the workpiece or the grinding stones abd wherein a performance of the grinding stones is recovered in the step of treating the workpiece or the grinding stones, (the formation of the gettering layer, G, pp 0030).
In reference to claims 4-6, further comprising the step of before the step of grinding the reverse side of the workpiece, roughly grinding the reverse side of the workpiece using rough grinding stones containing abrasive grains larger than the abrasive grains contained in the grinding stones, (pp 0062).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kaneko (7,981,770), Mizomoto et al. (7,022,000) and Sekiya (2018/0099377) were cited to show other examples of wafer processors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        January 1, 2022




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723